Title: From Thomas Jefferson to Francis Hopkinson, 14 August 1786
From: Jefferson, Thomas
To: Hopkinson, Francis



Dear Sir
Paris Aug. 14. 1786

Your favours of Mar. 8. 28. and May 1. have come to hand since the date of my last which was of May 9. That of Mar. 8. begins with these words. ‘I cannot at present lay my hands upon your last but recollect it was of an old date.’This seems to imply a charge of my being behind-hand in the epistolary account. Turning to my epistolary ledger I find our account since my arrival in Europe to stand thus.


My letters are of
Yours are of


1784.
Nov. 11.
1784.
Nov. 18.


1785.
Jan. 13.
1785.
Mar. 28.



July 6.

April 20.



July 8.

July 23.



Sep. 25.

Sep. 28.


1786.
Jan. 3.

Oct. 25.



Jan. 26.

Dec. 31.



May. 9.
1786.
Mar. 8.



Aug. 14.

Mar. 28.





May 1.


After the present then I shall still be a letter in your debt. One would think that this balance did not justify a scold. The manner of curing the Essence d’Orient is, as you are apprised, kept secret here. There is no getting at it therefore openly. A friend has undertaken to try whether it can be obtained either by proposing the partnership you mention, or by finding out the process. You shall have the result of these endeavors. I think I sent you in January the 5th. and 6th. volumes of the Bibliotheque physico-œconomique, which are the last published. I have for yourself and Dr. Franklin the 17th. and 18th. livraisons of the Encyclopedie, and expect the 19th. will come out very soon. These will form a respectable package and shall then be forwarded. I will send, as you propose, copies of my Notes to the Philosophical society, and the City library as soon as I shall have received a map which I have constructed for them, and which is now engraving. This will be a map of the country from Albemarle sound to Lake Erie, as exact as the materials hitherto published would enable me to make it, and brought into a single sheet. I have with great impatience hoped to receive from some of my friends a particular description of the Southern and Western limits of Pennsylvania. Perhaps it might still come in time if you could send it to me in the moment almost of your receiving this. Indeed it would be very desirable if you could only write me an answer to these two queries, viz. How far Westward of F. Pitt does the Western line of Pennsylvania pass? At what point of the river Ohio does  that line strike it? Should this arrive even after they shall have begun to strike off the map, I can have the plate altered so as that the latter copies shall give that line right. Mr. Rittenhouse will have the goodness to furnish you answers to these queries. Could you prevail on him to answer this also, When will the Lunarium be done?—I envy your Wednesday evenings entertainments with him and Dr. Franklin. They would be more valued by me than the whole week at Paris.—Will you be so good as to send me a copy of a Botanical book published by some person in the country not far from Philadelphia, whose name I have not heard? It is a description of the plants of Pennsylvania. I have nothing new to communicate to you either in the arts or sciences. Our countryman Trumbul is here, a young painter of the most promising talents. He brought with him his Battle of Bunker’s hill and Death of Montgomery to have them engraved here, and we may add, to have them sold; for, like Dr. Ramsay’s history, they are too true to suit the English palate. He returned last night from examining the king’s collection of paintings at Versailles, and acknoleges it surpassed not only every thing he had seen, but every idea he had ever formed of this art. I persuade him to fix himself here awhile, and then proceed to Rome. My daughter is well and joins me in respects to her and your common mother, to your lady and family also, as well as to our friends of the other house, meaning Mr. Rittenhouse’s. Be assured yourself of the perfect esteem with which I am Dear Sir your friend and servant,

Th: Jefferson

